Title: To Alexander Hamilton from James Stille, 25 February 1800
From: Stille, James
To: Hamilton, Alexander


          
            Sir,
            Fort Jay 25th Feby 1800.
          
          I have the honor to send you inclosed the Note of the President of the Court Garrison Court Martial to me—convened for the Trial of Sergt. Hunter agreeably to your orders of the 21. Inst. I have directed the Coxwain of the Barge to wait for your orders whether it be your pleasure to forward the necessary evidence in this case to day, or wait till tomorrow—
          Having omitted it in my last communication to you, I take the liberty of expressing in this place, my wish that (provided it may not interfere with any arrangements you may have already made, or have in view) I may be continued at least for some time in the Command of this post—I shall spare no exertions to have the Garrison put & continued in the most compleat order—
          With the greatest respect, I am Sir your obt. Servt.
          
            J. Stille Capt. 2 Regt.
             A&E.
             Commg.
          
          Major Genl. Hamilton—
        